
	
		II
		111th CONGRESS
		1st Session
		S. 1292
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2009
			Ms. Klobuchar (for
			 herself, Mr. Grassley, and
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Controlled Substances Act to provide for
		  take-back disposal of controlled substances in certain instances, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Secure and Responsible Drug Disposal
			 Act of 2009.
		2.Delivery of
			 controlled substances by ultimate users for disposal
			(a)Regulatory
			 authoritySection 302 of the
			 Controlled Substances Act (21 U.S.C. 822) is amended by adding at the end the
			 following:
				
					(g)(1)An ultimate user who has lawfully obtained
				a controlled substance in accordance with this title may, without being
				registered, deliver the controlled substance to another person for the purpose
				of disposal of the controlled substance if—
							(A)the person receiving the controlled
				substance is authorized under this title to engage in such activity; and
							(B)the disposal takes place in accordance
				with regulations issued by the Attorney General to prevent diversion of
				controlled substances.
							(2)The Attorney General may, by regulation,
				authorize long-term care facilities, as defined by the Attorney General by
				regulation, to dispose of controlled substances on behalf of ultimate users in
				a manner that the Attorney General determines will provide effective controls
				against diversion and be consistent with the public health and
				safety.
						.
			(b)Conforming
			 amendmentSection 308(b) of the Controlled Substances Act (21
			 U.S.C. 828(b)) is amended—
				(1)by striking the
			 period at the end of paragraph (2) and inserting ; or;
			 and
				(2)by adding at the
			 end the following:
					
						(3)the delivery of such a substance for the
				purpose of disposal by an ultimate user or long-term care facility acting in
				accordance with section 302(g) of this
				title.
						.
				
